Fourth Court of Appeals
                                            San Antonio, Texas

                                                   JUDGMENT
                                                No. 04-15-00721-CR

                                               Jimmy James BRITE,
                                                    Appellant

                                                            v.

                                               The STATE of Texas,
                                                     Appellee

                        From the 399th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2015CR1419
                             Honorable Andrew Carruthers, Judge Presiding 1

            BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

           SIGNED November 2, 2016.


                                                             _____________________________
                                                             Luz Elena D. Chapa, Justice




1
    The Honorable Ray Olivarri presided at the guilt-innocence phase of the trial.